DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Mallet does not teach the waste chute device to be opened upon confirming an identity of a user, but Mallet teaches “Depending on the items being dispensed, it may desirable to also require a user to enter a personal identification number (PIN) or other security code. This can help prevent unauthorized access to one or more dispensable items, such as, for example, certain medications (e.g., narcotics), other highly regulated substances or items and the like” C59 L50-60 therefore teaching the claim limitation. Applicant then argues that Mallet does not teach an imaging device in the interior, but Mallet teaches camera 270 located to detect container 80 as shown in Fig. 3 which is an interior of the chute C32 L45-65, therefore in the combination of the various embodiments teaches the claim limitations. For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet U.S. Patent No. 8,195,328.
Claims 1 and 8, Mallet teaches a waste chute device 1410, comprising: a chute door 1428 on a housing of the waste chute device 1410 Fig. 51 that, when opened, provides an opening that is connected to a waste chute 1410 C57 L10-20; and a hardware processor connected to the computing device, wherein the hardware processor is configured to: allow the chute door 1428 of the waste chute device 1410 to be opened upon confirming an identity of a user; receive, from an imaging device 270 positioned in an interior portion of the housing of 80 to be used in the waste chute device 1410, an image from 270 associated with one or more items that have been placed in the waste chute device 1410 C32 L45-60; and determine via 1436 or 1434 a type associated with an item that has been placed in the waste chute based on the received image C59 L15-35. It would be obvious to one of ordinary skill to use the various embodiments (imaging device) together for efficiency.
Claims 2 and 9-10, Mallet teaches a plurality of containers 1432, wherein the hardware processor is further configured to sort the one or more items into one of the plurality of containers 1432 based on the determined type associated with the item that has been placed in the waste chute device 1410 C59 L15-35 Fig. 51.

Claims 6 and 18, Mallet teaches an electronic lock that is connected to the hardware processor of the waste chute device 1410, wherein the hardware processor is further configured to transmit an instruction to the electronic lock that causes the electronic lock to unlock the chute door of the waste chute device 1410 L35-50.
Claim 7, Mallet teaches a through-beam sensor 230,232 that is connected to the hardware processor of the waste chute device of 1410, wherein the hardware processor is further configured to receive sensor data from the through-beam sensor that emits a beam within the opening of the waste chute device C27 L60-67; C28 L1-10.
Claim 11, Mallet teaches updating account information associated with the user based on the plurality of sorted items C69 L55-67.
Claim 15, Mallet teaches the identity associated the user includes an identifier corresponding to a dwelling of the user C59 L15-35.
Claim 17, Mallet teaches allowing the door assembly 1428 of the waste chute device 1410 to be opened comprises transmitting an instruction to an actuator of 1428 that is connected to a hardware processor of the waste chute device 1410, wherein the instruction causes the actuator to automatically open the door assembly of the waste chute device 1410 C58 L35-50.
Claim 19, Mallet teaches determining a number of the one or more items placed in the waste chute device 1410 by (i) receiving a user selection via 1426 of a number of items 
Claim 20, Mallet teaches determining a number of the one or more items placed in the waste chute device 1410 by (i) receiving a user selection of a number of items via a user interface 1426 presented on a display device 1424 associated with the waste chute device 1410, (ii) receiving sensor data via 230,232 from a through-beam sensor that is connected to a hardware processor and that emits a beam within the opening of the waste chute device 1410, and (iii) comparing the number of items received via the user interface 1426 with the number of items determined from the sensor data via 230,232 C27 L60-67; C28 L1-10. It would be obvious to one of ordinary skill to use the various embodiments (imaging device) together for efficiency.
Claim 21, Mallet teaches determining that the item placed in the waste chute device 1410 is not to be accepted by the waste chute device 1410 based on the type associated with the item C16 L15-40. It would be obvious to one of ordinary skill to use the various embodiments (imaging device) together for efficiency.
Claim 22, Mallet teaches receiving weight data via 72 associated with the one or more items that have been placed in the waste chute device 1410 via a scale 72 connected to a hardware processor; and determining whether the weight data corresponds to a number of items placed in the waste chute device 1410 C19 L50-60. It would be .
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet U.S. Patent No. 8,195328 in view of Poss U.S. Patent No. 9,352,887.
Claims 3 and 13, Mallet does not teach as Poss teaches at least one of the plurality of containers includes a compactor that compresses a sorted item from the one or more items C2 L40-55. It would be obvious to of ordinary skill to use the compactor of Poss into the invention of Mallet to allow for ease of process in one unit.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet U.S. Patent No. 8,195328 in view of Atchley U.S. Patent No. 10,130,232.

Claims 4 and 14, Mallet does not teach as Atchley teaches the type includes an organic matter type and wherein at least one of the plurality of containers corresponding to the organic matter type includes a digester for composting a sorted item of the organic matter type from the one or more items C65 L10-50. It would be obvious to of ordinary skill to use the composting of Atchley into the invention of Mallet to allow for ease of process in one unit.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet U.S. Patent No. 8,195328 in view of Higgins U.S. Patent No. 8,487,772.
Claim 12, Mallet does not teach as Higgins teaches the updated account information includes fee information for disposing the plurality of items placed in the waste chute device C25 L5-20. It would be obvious to one of ordinary skill to use the fee configuration of Higgins into the invention of Mallet as a part of the process of waste.
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS